EXHIBIT 10.1

THIRD AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is made
as of the 30th day of March, 2007, by and among MTC TECHNOLOGIES, INC., a
Delaware corporation (“MTCT”), MTC TECHNOLOGIES, INC. (formerly known as MODERN
TECHNOLOGIES CORP.), an Ohio corporation (together with MTCT, collectively,
“Borrowers” and, individually, each a “Borrower”); the financial institutions
listed on Schedule 1 to the Credit Agreement (collectively, the “Banks” and,
individually, each a “Bank”); NATIONAL CITY BANK, as lead arranger and
administrative agent for the Banks (the “Agent”); BRANCH BANKING AND TRUST
COMPANY, as syndication agent (the “Syndication Agent”); KEYBANK NATIONAL
ASSOCIATION, as co-documentation agent (“KeyBank”); and FIFTH THIRD BANK, as
co-documentation agent (“Fifth Third Bank”; KeyBank and Fifth Third Bank,
collectively, the “Co-Documentation Agents”), under the following circumstances:

A. The Borrowers, the Banks, the Agent, the Syndication Agent and the
Co-Documentation Agents are parties to a Credit and Security Agreement made
effective as of April 21, 2005, and amended by the First Amendment to Credit and
Security Agreement dated October 27, 2006 and by the Second Amendment to Credit
and Security Agreement dated March 9, 2007 (as the same may be amended,
supplemented, modified and/or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, all capitalized terms used herein
shall have the respective meanings ascribed to those terms by the Credit
Agreement.

B. The Borrowers, the Banks, the Agent, the Syndication Agent and the
Co-Documentation Agents now desire to amend the Credit Agreement for the reasons
and upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, the Borrowers, the Banks, the Agent, the Syndication Agent and
the Co-Documentation Agents agree as follows:

Section 1. Amendment to Credit Agreement.

(a) Amendment to Section 1.1. The following definitions are hereby added to
Section 1.1 of the Credit Agreement (captioned Definitions).

“Albertville Project” shall mean the acquisition and construction by Aerospace
Integration Corporation of a new hangar building at the Albertville Alabama
Airport.

“Bonds” shall mean The Industrial Development Board of the City of Albertville,
Alabama Variable Rate Industrial Development Revenue Bonds, Series 2007
(Aerospace Integration Corporation Project) in the principal amount of
$10,000,000.



--------------------------------------------------------------------------------

“Excluded Real Property” shall mean the leasehold interest of Aerospace
Integration Corporation in the Albertville Project.

“Pledged Bonds” means those Bonds pledged from time to time to National City
Bank or its successor as provider of the letter of credit securing the Bonds.

“MTC” means MTC Technologies, Inc. (formerly known as Modern Technologies
Corp.), an Ohio corporation.

(b) Amendment to Section 5.8. The following subsection (f) is hereby added to
Section 5.8 of the Credit Agreement (captioned Borrowing):

(f) Indebtedness incurred by Aerospace Integration Corporation in connection
with the issuance of the Bonds for the acquisition and construction of the
Albertville Project and the guaranty of such Indebtedness by MTC.

(c) Amendment to Section 5.9. The following subsection (g) is hereby added to
Section 5.9 of the Credit Agreement (captioned Liens):

(g) the following Liens securing the Indebtedness of Aerospace Integration
Corporation and the Borrowers permitted by Section 5.8(f) hereof: (i) a first
priority leasehold mortgage Lien on Aerospace Integration Corporation’s
leasehold interest in the Albertville Project, (ii) a first priority security
interest Lien on the Pledged Bonds, and (iii) a second priority security
interest Lien on all of the personal property of Aerospace Integration
Corporation (other than the Pledged Bonds) and MTC.

(d) Amendment to Section 5.21(a) of the Credit Agreement. The second sentence of
Section 5.21(a) of the Credit Agreement (captioned Property Acquired Subsequent
to the Closing Date and Right to Take Additional Collateral) is hereby amended
in its entirety to read as follows:

Except for the Excluded Real Property, in addition to any other right that Agent
and the Banks may have pursuant to this Agreement or otherwise, upon written
request of Agent, Borrowers shall, and shall cause each Guarantor of Payment to,
grant to Agent, for the benefit of the Banks, as additional security for the
Debt, a first priority security interest Lien on any real or personal property
of each Borrower and each Guarantor of Payment in which Agent does not have a
first priority security interest Lien.

(e) Amendment to Section 5.21(b) of the Credit Agreement. The first sentence of
Section 5.21(b) of the Credit Agreement (captioned Property Acquired Subsequent
to the Closing Date and Right to Take Additional Collateral) is hereby amended
in its entirety to read as follows:

Notwithstanding the generality of the foregoing subsection (a), with respect to
each parcel of Real Property acquired by each Borrower or Guarantor of Payment
after the Closing Date, other than the Excluded Real Property, such Borrower or
Guarantor of Payment shall provide to Agent within 30 days after the written
request thereof:

 

2



--------------------------------------------------------------------------------

Section 2. Effective Date. This Amendment shall take effect immediately upon the
occurrence of all of the following:

(a) The Agent’s receipt of an original counterpart of this Amendment executed by
all parties hereto;

(b) The Agent’s receipt of the original Confirmation of Guarantees executed by
Aerospace Integration Corporation, Amcomp Corporation, Command Technologies,
Inc., International Consultants, Inc., Manufacturing Technology, Inc., Onboard
Software, Inc., Vitronics Inc. and MTC Technologies Services, Inc.

Section 3. Costs and Expenses. The Borrowers hereby agree to reimburse the
Banks, the Agent, the Syndication Agent and the Co-Documentation Agents for all
reasonable costs and expenses incurred by Agent and Banks in connection with
this Amendment and the transactions contemplated hereby, including their
respective legal fees and expenses.

Section 4. Miscellaneous. The Borrowers, the Banks, the Agent, the Syndication
Agent and the Co-Documentation Agents hereby agree that:

(a) The Credit Agreement, as amended hereby, and the other Loan Documents remain
otherwise unmodified and in full force and effect.

(b) Each Borrower hereby represents and warrants the Banks, the Agent, the
Syndication Agent and the Co-Documentation Agents that as of the date hereof,
after giving effect to this Amendment (i) no Default or Event of Default has
occurred and is continuing (ii) the representations and warranties of such
Borrower in the Credit Agreement and the other Loan Documents are true and
correct in all material respects as if made on the date hereof (except to the
extent that any expressly relates to an earlier date), and (iii) such Borrower
has no cause of action, at law or in equity, against the Banks, the Agent, the
Syndication Agent or the Co-Documentation Agents, including, without limitation,
any offset, counterclaim or defense with respect to the Notes or the Loans
evidenced thereby or any Loan Document.

(c) This Amendment is limited precisely as written and shall not (i) except as
expressly provided herein, constitute a consent under or waiver or modification
of any other term or condition of the Credit Agreement, the other Loan Documents
or any other agreements, instruments or documents referred to therein, or
(ii) prejudice or otherwise affect any right or privilege which the Banks, the
Agent, the Syndication Agent and the Co-Documentation Agents now have or may
have in the future under the Credit Agreement, the other Loan Documents or under
any of the other agreements, documents or instruments therein.

(d) This Amendment may be executed in any one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(e) This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of Ohio.

 

3



--------------------------------------------------------------------------------

(Balance of Page Intentionally Omitted)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

Address:   

4032 Linden Avenue

Dayton, OH 45432

    MTC TECHNOLOGIES, INC., a Delaware corporation    Attention: Michael
Gearhardt     By:   /s/ Therese McNea    Fax: (937) 252-8240     Name:   Therese
McNea        Title:   Vice President, Treasurer Address:   

4032 Linden Avenue

Dayton, OH 45432

Attention: Michael Gearhardt

    MTC TECHNOLOGIES, INC., formerly known as MODERN TECHNOLOGIES CORP., an Ohio
corporation    Fax: (937) 252-8240     By:   /s/ Therese McNea        Name:  
Therese McNea        Title:   Vice President, Treasurer Address:   

629 Euclid Avenue

LOC. 01-3034

Cleveland, Ohio 44114

    NATIONAL CITY BANK as Agent and as a Bank    Attention: Capital Markets
Division     By:   /s/ Neal J. Hinker    - Loan Syndications     Name:   Neal J.
Hinker    Fax: (216) 222-7079     Title:   Sr. Vice President

[SIGNATURES OF BANKS CONTINUE ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

Address:   

200 West Second Street

16th Floor

Winston-Salem, NC 27101

    BRANCH BANKNG AND TRUST COMPANY,
as Syndication Agent and as a Bank    Attention: Robert Bass     By:   /s/
Michael Skorich    Fax: (336) 733-2740     Name:   Michael Skorich        Title:
  Vice President Address:   

34 North Main Street

Dayton OH 45402

Attention: Joseph Zehenny

    KEYBANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Bank    Fax: (937) 586-7695     By:   /s/
Michael D. Lopez        Name:   Michael D. Lopez        Title:   Vice President
Address:   

110 North Main Street

Dayton, OH 45402

Attention: Michael Lopez

    FIFTH THIRD BANK, as Co-Documentation Agent and as a Bank    Fax:
(937) 227-3027     By:   /s/ Hunter D. Parker        Name:   Hunter D. Parker   
    Title:   Vice President

[SIGNATURES OF BANKS CONTINUE ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

Address:   

40 North Main Street

Dayton, OH 45423

    JPMORGAN CHASE BANK, N.A.    Attention: Lisa Huelskamp     By:   /s/ John B.
Middelberg    Fax: (937) 449-4885     Name:   John B. Middelberg        Title:  
SVP Address:   

9100 Centre Pointe Drive

Suite 240

    COMERICA BANK    West Chester, OH 45069     By:   /s/ Russ Stokes   
Attention: Steven T. Siple     Name:   Russ Stokes    Fax: (513) 942-4904    
Title:   First Vice President Address:   

201 East Fifth Street

Cincinnati, OH 45202

    PNC BANK, N.A.    Attention: Kristina McAneny     By:   /s/ Christopher T.
Belletti    Fax: (513) 651-8952     Name:   Christopher T. Belletti       
Title:   VP

 

7